 



EXHIBIT 10.9C

Amendment No. 3 to
Cenex Harvest States Cooperatives
Share Option Plan

WHEREAS, the Cenex Harvest States Share Option Plan (the “Plan”) was adopted by
the Company effective January 1, 1998 and was amended on August 31, 1998 and
May 2, 2001; and

WHEREAS, the Cenex Harvest States Share Option Plan Committee (the “Committee”)
has recommended to the Board that the Plan be amended in order to enable the
Company to grant options issued in exchange for the bonus or incentive
compensation of a participant on or about October 31 following the determination
of the bonus or incentive compensation with respect to a fiscal year of the
Company ending August 31; and

WHEREAS, the Plan provides that the Board of Directors of the Company may, from
time to time in its discretion, amend any provision of the Plan, in whole or in
part, with respect to any participant or group of participants;

NOW, THEREFORE, BE IT RESOLVED, That the Plan is amended, effective January 1,
2002, by amending and restating Section 3.2(a) thereof to read as follows:

     (a) Grant Date and Option Agreement. An Option granted in exchange for a
specified amount of future compensation or Board fees of the Participant shall
be delivered on or about March 31, June 30, September 30, and December 31, to
Participants who are employed by the Employer or who are serving as members of
the Board of Directors and shall reflect the specified amount of future base
compensation or Board fees of the Participant exchanged for the entire preceding
calendar quarter. An option granted in exchange for a specified amount of future
bonus or incentive compensation determined with respect to the preceding fiscal
year of the Employer ending August 31 shall be delivered as soon as practicable
following the determination of the bonus or incentive compensation by the
Employer to Participants who are employed by the Employer. An Option shall
become effective upon the execution by the Employer and the Participant of an
Option Agreement specifying the Stock, the number of shares subject to the
Option, the Exercise Price, and such other terms and in such form as the
Committee may from time to time determine in accordance with the Plan. Any terms
not specified in the Plan shall be specified in the Option Agreement.

RESOLVED FURTHER, That the Chief Executive Officer and the Cenex Harvest States
Share Option Plan Committee are authorized and empowered to take any and all
additional actions to implement the aforesaid resolution.

Adopted: 06/04/02

            CENEX HARVEST STATES COOPERATIVES
      By:   s/ John Schmitz         John Schmitz        Its Executive Vice
President and CFO     

